               Case 1:20-cv-01295 Document 1 Filed 05/15/20 Page 1 of 8


                               tTNI'I~D STA17;S DISI~ZICT COURT
                               FOR 1'HE DISTRICT OI'COLUMBIA

 SI-t~NDS .IACI{SONVI[.~LE MLD[CAL
 CI~NTER, INC. d/b/a tJF HCALTH
 J ACKSONVILLE
 65.5 West 8th Street
 Jacksonville, FL 32209

                                 Plaintiff                  Civil Action No.:

  v

 ALEX M. AZAR II, in his official capacity as
 Secceta~y ot~ Health and Heiman Services
 200 Independence Avenue, S.W., Iloorr~ 700E
 Washington, D.C. 20201


                                Defendant


                                             COMPLAINT

        Shands Jacksonville Medical Center, Inc. d/b/a OF health Jacksonville (`Sllands"), by and

through the undersigned coLu~sel, hereby sues Alex M. Azar II, in his off~tcial capacity as the

Sect-ctarv~ of f-Iealth and ~-Itunan Services (the ``Sect•etary") end alleges as follows:

                                   N ATURE OF'PHIS ACTION

        1.      Plaintiff brings this action p~~rsuant to 42 U.S.C. S~ 1395 et ,seq. ("Social Sectu~ity

Act") end 5 U.S.C. ~~'§ 551 et seq. ("APA") challenging tin~l rules issued by t11e Centers for

Medicare and Medicaid Services ("CMS") on November 1, 2017, November 1, 2018 and

Novet~lber 1, 2019. See 82 Fed. Reg. 52.356, 52,493-52,51.1, 52;622-52.625 (Nov. 13; 2017); 83

Fed. Reg. 58,818, 58,981 (Nov. 21, 2018); 84 Fed Reg. 61, 142, 61-317-27(Nov. 12, 2019). The

rLiles alter the Hospital Outpatient Prospective P~iynlent System ("OFFS"), reduci~l~ Medicare

reimbursement received by public and i~ot-for-profit hospitals ~u~der section 340B of the PLlblic

He~ilth Service Act (the "340B Prograzz7") by as much as approximately 30°/a.

        2.      Congress enacted the 340F~ Program in 1992. The effect of tl~~ program was to

1 22014716.1
               Case 1:20-cv-01295 Document 1 Filed 05/15/20 Page 2 of 8


lover tl~e cosl~s of dl•ugs for qualifying public acid riot-for-profit hospitals serving large

economically disadvantaged patient popl~lations in order to "stretch scarce Federal resotu~ces as

tar as possible, reaching more eligible p~ltients and providing more comprehensive services." II.R.

REP. No. 102-384(11), at 12 (1992). See also 82 Fed. Reg. at 52,493 & n.18 (quoting 1-louse report ~u~d

noting that "[t]he stat~itory i~~tent of the 340B Program is to maximize scarce Federal resources as much as

possible, reaching more eligible patients").

        3.       ~'(~e 340B Provisions ofthe challenged rules target 340[3 discowits, effectively eliminating

34013 drug discounts for participating hospitals. This ~-vas accomplished by reducing the rcimbui~sement

of covered, outpatient cir~igs and biologics to average sales price ("ASP'') minus 22.5% fi~om ASP plus 6

   beginninb January 1, 2018. These rates rem~iin effective at least through calendar year 2020 through

the challenged rules. The reduction in mates has cost 340B hospitals an estin~~~ted `63.2 billion since January

1. ?018.

        ~.       "I~~I~e red~~ction in 340Q reimbursement rates exceeds the Secretary's authority in violation

of the Secretary's statutory authority both under the Social Security Act to reimburse hospitals f-or

outpatient drugs ~incl Public f-[ealth Service Act provisions establishing the 34013 prograir~.

        5.        Shands is anot-for-profit hospital that utilizes savizzgs ti~onl the 340B Pt•ogram to

provide 1lealthcare services to underserved patient populations in its community. Shaiads has been

damaged and will coiltim~e to be d~nlagecl by t11e Secretary's Linlawful subversion of the 340B

discount program, limiting its ability to serve economically disadvantaged populations to the

detrime~it of public health. Shards is entitled to declar~tor}~ and injunctive reliet~, including a

preliminary injunction setting aside the 340B Provisions of the challenged rules pending

resolution of this action on its merits.

                                                P~x~rz~~
        6.      Shards is ariot-for-profit irlte~~~a.ted health systerz~ based ira Jacksonville Floz-ida.

It is Northeast Florida's p~°etnier academic healtk~ c:entez~, a leaden• iiz the edticatio~~ of 1~e~i1Ch

1 22014716.1
                Case 1:20-cv-01295 Document 1 Filed 05/15/20 Page 3 of 8



~:~1•ofession~ils, ~i l~l~t~ foz• cliz~zic~~l 1•esearcl7 aid ~ i.iz~iq~~e provider of habl~-~t~ality patie~~t cax•e. Wit11

i~nore than 3~7 clinical sites in Northeast 1~'lo~•i~ia, Sl~a~~ds treats over b00,000 oLitpatients aid 3~~,000

ii~patiel~ts ~l~nually.

         7.       At all times material to this actiotl, Shands was a Medicare partici~padrig provider

and a participant iz~ the 3~OB pl-o~;ram.

         8.       Defendant AIeY M. Azar II, is the Secretary of I-Icalth azld Hlunan Services and is

responsible for the conduct and policies of CMS. including adn7iilisti~ation of Medicare rind the

340B program. 1'he Secretary is stied in his official capacity.

                                       JURISDIC'1ION AIVll VENUE

        9.        "Phis action anises tuzder Title XVIII of the Social Sectu~ity Act, 42 t1.S.C. ~~' 1395

cat s~ey., section 340I~ of the Public Health Services Act, 42 [J.S.C. § 256b, and the Administrative

Procedure Act, 5 U.S.C. ~ 701-06.

         10.      This CoLu~t has subject mattet~ jurisdiction oven this action pursualzt to 42 U.S.C..

405 and 28 U.S.C. ~ 1>31.

         1 1.     This judicial district is an appropriate venue pursuant to 28 U.S.C. 5 1391(c), 42

U.S.C. ~ 405(g), and 42 U.S.C. ~ 1395ff(b)(2)(C)(iii).

                                                 BACKGROUND

         L       The 340B Progr~na

         12.      Congress established the 340B Program in 1992 as part of the PLiblic Health

Service Act. The 340F3 Program provides ol~tpatient pt-escription drug discounts to hospitals

serving a disproportiot7ate share of low-income individuals. Under the 340B Program, private

prescription drug man~ifacturers are required to offer discounts to 340E3 hospitals. These disco~ints are

calculated pursuant to a statutory focm~ila. 42 II.S.C. § 256b(a)(1).

        13.       Recognizing the value of the 340B Program in stretching hospital resources to


122014716.1
                Case 1:20-cv-01295 Document 1 Filed 05/15/20 Page 4 of 8


improve health care delivery to uncicrserved po~~ulations, Coll~ress has iticreased the categories

of providers eligible to participate in the 340B pl°o~;ranz over time.                 Secs, 42 U.S.C.

~256b(a)(4)(M)-(0).

          II.    Medicare OPPS Reimbursem~;nt

         14.     In 1997, Congress di~~ected CMS to develop a hospital OL1tpaCient Prospective

Payment System for Medicare to pay for services offered by hospital outpatient departments.

C1VIS L~pciates the OPPS payment rates annually.

         l~.     Beginning in 2004, Congress i°equired CMS t~o set reimb~irsement rates for covered

otitp~tient drugs that are not btindl~d into the price of an outpatient service ("separately payable

drugs"). Sepat-ately payable drugs are subject to ~40l3 program discounts.

         16.     Congress set forth t~vo alternative methods for setting Medicare reimb~u~sement

i°ates for separately payable drugs. CMS could set rates based can the acquisition costs ot~ these

drugs, if specitled, statistically sound survey dat~l oz~ acquisition cost are available for each c{rug.

42 U.S.C. S 13951(t)(14)(A)(iii)(I). But it~ tl~e specified acc~liisition cost data are riot available,

CMS is required to reimbtu~se-based on ASP plus 6%. 42 U.S.C. § 13951(t)(14)(A)(iii)(II).

        17.      After concl~iding that it could not obtain tl~e acquisition cost data regliii•ed in order

to reimburse based on acquisition cost, CMS adopted the statutory default rite of ASP plus 6%

log• all separately payable clru~s in 2012. CMS applied this statLitory default rate withoLit further

adjustments ~u1ti1 January 1, 2018.

         III.     CMS's Reduction in Payment Rate for 34oI3 Drugs

        18.      On July 13, 2017, CMS issued its proposed OPPS rule and Ambulatory Surgical

Center payment systems for calendar year 2018. In addition to updating the OPPS with 2018 rates,

CMS proposed to change how Medicare pays foi~ separately payable dregs p~lrchased under the

340B Program. 82 Fed. Reg. 33,558, 33,634 (July 20, 2017). Specifically, CMS proposal

1 22014716.1
               Case 1:20-cv-01295 Document 1 Filed 05/15/20 Page 5 of 8


lowering the government payment rate for suc1~1 di-~~gs from the statutory deflult rite of ASP plLis

6% to ASP minus 22.5%. Icl. at 33,634.

         19.      On November 1, 2017. CMS issued the hizal version of the OPPS r~ilc, adopting

the proposed rate of ASP ~nintis 22.5% for drugs purchased L~ucler the 3408 Pt~oga~aiii. See 82 l ed.

Reg. 52,356, 52,362.

        20.       "Phis new reimbursement rate nearly elinlin~ted the benefit of tl~e 340I3 program

by eliminating the difference between the ptu~chase price paid for separately payable drugs and

reimbursement received from Medica~~e or those drugs, t1~1us undermining the legislative intent in

creating the 340B program.

        21.       'The 340L3 provisions ot~ the OPPS rule c~ceed the Secretary's authority because the rate

reduction set forth in the Rile is expressly based on the estimated acquisition costs o1~ 340B drugs as

opposed to the requisite survey data of average sales price. CMS has never been able to obtain the

statutorily required reliable cost delta for each drug necessary to invoke the acquisition cost based rate

setting mEthod.    Instead, CNIS used estimated, a~~~regate acquisition costs li~om the Medicare Pa~~ment

Advisory Commission as a proxy for that data in issuing the OPPS Rile. "f~hese estimates relate to the

average acq~iisition costs for 340B hosE~itals alone and not manufacturer average sales price. This, the

estimates are of acquisition cost crfler 340B discounts are 1pplied, eliminating the differential between

acq~iisition cost and reimb~irsement created by Congress through the 3408 ~robram.

        22.        CMS justifies this approach as within its discretion to calculate and adjust the statutory

default rate of'ASP phis 6%. But it is clear based on the methodology utilized by the Secretary in reducin~~

3408 reimbursement rates that the Secretary is improperly exercising his authority t~o adjust the stat~itory

rate to circumvent the statutory requirements for applying ~ cost based reimb~irsement methodology.


        23.       I'he 3408 provisions of the OPPS rules also etceed the Secretary's authority

because they effectively elii2iinate the benefit Congress granted to 3408 providers, depl-ivin~

eligible hospitals of resotu•ces intended for use in providing health care services to Lulderserved

122014716.1
               Case 1:20-cv-01295 Document 1 Filed 05/15/20 Page 6 of 8


 populations. rlimin2tion of these reso~u-ces has ~lnd will continue to curtail tl~e ability of 340B

 hospitals to provide essential healthcare services and progra~lls to their commLinities. This is

 i nconsistent ~-vith the intent of the 3~OL~ program, ~-vhich ~-vas designed to Delp covered entities stretch

scarce federal resources to reach rnoi~e patients. The eitort ofi the Secretary to alibn the purchase price ot~

340E3 drugs with reimbursements for those drubs is directly cont~ra~y tc~ Congress' intent to create a

differential between reimbursements and p~u~chase price so as to generate resources fior 340L3 hospitals.

                                    TXHAUSTION OT IZEMEllIES

        24.        After ahealth-care providez~ perf~ornzs Medicare-eligible services, it submits a

claim for reimbursement to a Medicare Administrative Contractor("MAC"). The MAC nl~kes an

initial determination whether to pay the claim, and if so, ho~v mL~ch to pay. ~2 C.I~~.R. § 405.920.

If the MAC denies a claim for payment in whole or in part, the Social Security Act provides a fo~u~-level

administrative appeal process. First, the provider may present its claim again to the MnC for

"redetermination." 42 U.S.C. ~~' 1395f't(a)(3); 42 C.F.R. ~ 405.940. Second, the provider may seek

"i~ecoi~sideration" fi~om a Qualified Independent Contractor ('`QIC'°). 42 U.S.C. ~ 1395ff(c); 42 C.F'.R. §

405.960. Third, the provider may reel: de rro~~o review by an administrative la~v judge in the Oft~ice of~

Meclicai~e Hearings and Appeals. 42 U.S.C. § 1395ff(c1)(1); 42 C.F.R. §405.1000-58. lf, ho~~~ever, an appeal

turns on a question of la~,v or regulation and does not E~resent any material disputes of~ tract, then after or

simultaneo~is with requesting third-level review by an administrative la~~v judge, a provider may asl: tl~e

Departmental Appeals Board to certify the appeal for e~.pedited access to judicial review. 42 U.S.C. §

1 395f1'(b)(1)(A), (b)(2); 42 C.I .R. ~ 405.990. Fourth, the provider may seek ~'e rrovo review by the

Medicare Appeals Co~incil, which is a part of the f-IHS llepartmental Appeals Boarc{. X12 U.S.C. ~~'

1 3)Sft(d)(2); 42 C.F.R, § 1 100.

        25.      If HHS's final decision after this process is unfavorable, ~l provider nlay seek

judicial review. 42 U.S.C. ~ 1395ff(b)(1)(A); 42 C.P.R. ~ 1136.

        26.      In 2018, 2019 and 2020, Shailcis presented claims f~oi• payment to its MAC, First Coast



1 22014716.1
               Case 1:20-cv-01295 Document 1 Filed 05/15/20 Page 7 of 8


Service Options, Inc., for sepai•~itely reimbursable drugs subject to the 340E3 program.




        27.      Consistent with the 340f3 pr~~~visions of the 2018, 2019 and 2020 OPPS riles, Shands

received payment oi~ these claims ret~lectin~; reimb~irsement based on ASP -22.5%.

        28.      Following receipt of the MAC's initial determinations, Shands submitted the claims

f'oc redetermination challe~~ging the reimb~irsement on the grounds th~it Sh~nds was underpaid due to

application of an impcopei~ payment metl~odology.

        29.      Tl~e MAC issued ~u~favorable decisions on tl~e slid redetermination requests.

        30.      Upo~l ii~focmation and belief, F'icst Coast Service Options, Inc. h is taken the position

that administrative review is ~inavailabfe fior challenges to the changes to 3~OE3 reimbursement rates.

        31.      At the direction of CMS. MACS across the country have taken the position that there

arc no appeal rights ~vitl~ respect to Medicare's national payment policy for 340B acquired drugs.

        32.      Therefore, Shailds hzs p~~csented specific claims for payment to the Secretary and

any tiu~ther administrative revie~-v would be futile because (a) no adjudicator ~-vithin CMS has

a uthorit}~ to invalidate a CMS regulation, anci (b)CMS his taken the position thzt there is no administrative

revie~-v of340B Program reimbursement disE~utes.

                                              COUNT ONE

                        VIOLAT[Ol`~' OF THE SOCIAL ~LCURITY AC"t

        33.     Paz~agr~pl~s 1 throL~gl> ;2 above are realleged and incorpor~lted ]aereiil by reference.

        34.     The Social Secut~ity Act gild the APA ccquire this CoLirt to hold ~uila~vfLil and set

aside any decision of the Secretary that is arbitrary and capricioLls or contrary to law. 42 U.S.C.

        §~ 405(g), 1395ii; 5 U.S.C. ~ 706(2).

        35.     The reduction in i~eimbursemelit payment for 340B drugs under the OPPS rules

for 2018,2019 and 2020 is arbitrat-y, capricious. contrary to law, and ii1 excess of the Secretary's


1 22014716.1
               Case 1:20-cv-01295 Document 1 Filed 05/15/20 Page 8 of 8


a~~tliority Lu7der the Medicare provisions o~ the Soci~il Security Act, 42 U.S.C.

1 3951(t)(14)(n)(iii).

                                      PRA.YEIZ FC)R 1ZELIEF

          WI~-IEREFORE, Shands respectfully requests that this Court issue a decl~ratoly

 judgment and injunctive relief in its favor and against the Secretary:

         A.      Declaring that the 3~OB Provisions of the OPPS Rule are an unlawfi~l exercise

                 of Defendants' authority, in violation ot~ the Social Security Act and section

                 340B of the Public He11th Service Act;

         B.      Directing the Secretary to strike the changes in the payment methodology foi~

                 section 340B drugs from the OPPS rules and directing Defendants to Lase the

                 default statutory mate of ASP plus C%for all 340B Pl•ogt-am payments ~(~or 2018,

                 2U 19 and 2020;

         C.      Directing the Secretary to reimburse Shands for previously subllzittcd 3~OI3

                 claims at the default statutory rite of ASP pl~~s 6%, less the ~unounts for which

                 Shands has already been reimbursed on such cl~ilns, plus prejudgmezit interest.

         D.      Ur~nting such other relief to ~-vhich Pl~iintiffs may be entitled at law or inequity.




 llated: May 15, 2020                           Respectl~tilly submitted,

                                                        /s/ Ei~1i~l Hirsch
                                                EN1IL HIRSCH(DC Bar No. 930479)
                                                CARL"TON k~IFI_,DS, P.A.
                                                1025 Thomas Jefferson Street NW,Suite 400 West
                                                Wasl~in~ton, DC 20007-5208
                                                Telephone: 202-965-8100
                                                F~csiinile: 202-965-8104
                                                E-Mail: EHirsch(cicarltonfields,com


                                                A tlor•i~ey.for• Plai~~tiff~

1 22014716.1
